Exhibit 99.1 AMENDED AND RESTATED EMPLOYMENT AND CONSULTING AGREEMENT EMPLOYMENT AND CONSULTING AGREEMENT (this “Agreement”), dated as of November 2, 2007 by and between Na1co Holding Company, a Delaware corporation (the “Company”), Nalco LLC, a Delaware limited liability company (“LLC”) and William H. Joyce (“Executive”). WHEREAS, Executive entered into an Employment Agreement dated as of August 3, 2004 with LLC, an affiliate of the Company, pursuant to which Executive agreed to serve as the Chief Executive Officer of the predecessor to the Company (the “Nalco LLC Employment Agreement”). WHEREAS, Executive, the Company and LLC desire to amend and restate the Nalco LLC Employment Agreement. NOW, THEREFORE, for good or valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Executive and the Company agree as follows: ARTICLE I TERM OF AGREEMENT Section 1.01Retirement Date. Executive’s employment with the Company shall be deemed to have commenced on November 4, 2003 and shall terminate on December 30, 2007 (the “Retirement Date”), provided, however, that Executive’s employment may be extended beyond the Retirement Date by mutual agreement of the Company and Executive. ARTICLE II TERMS OF EMPLOYMENT Section 2.01Employment, Retirement Transition and Succession Planning.Executive agrees to continue in his current position as Chief Executive Officer of the Company and Chairman of the Board of Directors until the earlier of (i) December 30, 2007, (ii)the appointment of a successor chief executive officer or (iii) the board’s election of a new chair.Executive agrees to diligently assist the Board of Directors of the Company through the Consulting Period in its search for and transition to his successor including, without limitation, cooperating fully with the Board of Directors when communicating and interacting with the Company’s internal and external constituencies and otherwise acting in the best interests of the Company.The Executive acknowledges that his agreement to cooperate with and assist the Board of Directors of the Company with the succession planning and transition process is a material inducement to the Company entering into this Agreement.Following the Retirement Date, except for the Consulting Services to be provided pursuant to Article V, or as otherwise provided in this Agreement or as mutually agreed upon between Executive and the Company, Executive will not be required to provide further services to the Company. Section 2.02Office and Staff.During Executive’s employment by the Company the Company shall maintain appropriately appointed executive offices for Executive at the Company’s headquarters in Naperville, Illinois from which Executive shall perform his duties.Following the Retirement Date and through December 31, 2012, the Company shall provide Executive with one executive secretarial assistant approved by Executive and appropriate office equipment (which shall not include an office) and supplies.The Executive acknowledges that (a) the amount of such in-kind benefit related to the secretarial support provided by the Company during the Executive’s tax year shall not affect the amount of in-kind benefit provided by the Company in any other tax year and (b) the Executive’s right to this in-kind benefit is not subject to liquidation or exchange for another benefit. Section 2.03Base Salary, Variable Compensation and Expenses. (a)Until the Retirement Date, Executive shall continue to receive a base annual salary of One Million Dollars ($1,000,000), pro rated for any partial year, payable in equal monthly installments, subject to applicable tax withholdings, in accordance with the Company’s normal payroll practices. (b)Executive shall be eligible to earn annual variable compensation for the full fiscal year ending on December 31, 2007 in accordance with the Company’s Management Incentive Plan (the “MIP”). For purposes of determining the bonus, the Company will use the company wide standard applicable to executives under the MIP as such standard relates to the chief executive officer position. The bonus will be paid in accordance with the terms of the MIP and the Company’s regular practices. (c)The Company shall promptly reimburse Executive for all ordinary, necessary, reasonable and proper business expenses actually incurred by Executive in connection with the performance and discharge of his duties and responsibilities under this Agreement in accordance with the policies and procedures established by the Company from time to time.Executive will not incur expenses other than in accordance with the Company’s policies and procedures both as to the nature and amount of such expenses or otherwise as provided in this Agreement. Section 2.04 Equity Awards. (a)The Company shall grant Executive three restricted stock awards pursuant to the Company’s 2004 Stock Incentive Plan (“SIP”).Executive shall receive a restricted stock award having a value of $4.0 million in December 2007 (the “2007 Award”), a second restricted stock award having a value of $4.0 million in January 2008 (the “2008 Award”) and a third restricted stock award having a value of $4.0 million in January 2009 (the “2009 Award”).In each case the value of the award shall be based on the Fair Market Value (as such term is defined in the SIP) of the shares on the date of grant.The 2007 Award shall be made on December 31, 2007 and the 2008 Award and 2009 Award shall be made during the first five business days of those years.The 2007 Award shall vest on March 31, 2008 if the Performance Conditions for the first quarter of 2008 are achieved and the 2008 Award shall vest on December 31, 2008 if the Performance Conditions for 2008 are achieved.The 2009 Award shall vest on December 31, 2009 if the Performance Conditions for 2009 are achieved.As used herein, Performance Conditions shall mean: the Company’s achieving 3% sales growth in the first quarter of 2008 (with respect to the 2007 Award), 3% sales growth for 2008 ( for the 2008 Award) and 3% sales growth for 2009 (for the 2009 Award).If the Company fails to achieve 3% sales growth in the first quarter of2008, then the 2007 Award will also vest if the Company achieves cumulative 3% sales growth for the two year period 2008-2009.If the Company does not achieve 3% sales growth in the first quarter of2008 and does not achieve cumulative 3% sales growth for the two year period 2008-2009, then the 2007 Awardwill be forfeited.If the Company fails to achieve 3% sales growth in 2008 or 2009, then the 2008 Award and the 2009 Award will also vest if the Company achieves cumulative 3% sales growth for the two year period 2008-2009.If the Company does not achieve 3% sales growth in 2008 and does not achieve cumulative 3% sales growth for the two year period 2008-2009 then the 2008 Awardshall be forfeited.If the Company does not achieve 3% sales growth in 2009 and does not achieve cumulative 3% sales growth for the two year period 2008-2009 then the 2009 Award will be forfeited. 2 The above restricted shares shall also be forfeited if the Board, acting in good faith,reasonably concludes, on or before March 31, 2008 or such earlier date as the Board appoints a successor CEO, that Dr. Joyce has failed to comply in any material respect with his obligations to assist with the CEO search and transition process as set forth in Section 2.01 during the period up to and including March 31, 2008, or such earlier date as the Board appoints a successor CEO.Except as otherwise provided for in this Section 2.04, the restricted stock awards will be governed by the terms and conditions of the SIP. (b)In the event Executive dies prior to the grant of any award pursuant to Section2.04(a) then in lieu of the restricted stock awards not yet granted at the time of death, the Company will pay a cash equivalent in the amount of $4.0 million for each ungranted award to Executive’s designated beneficiary (as set forth in Executive’s Death Benefit Agreement, unless Executive notifies the Company in writing of a different beneficiary) on the date such award would otherwise have been granted to Executive. All previously granted unvested awards will vest upon the Executive’s death. ARTICLE III CERTAIN BENEFITS; INDEMNIFICATION Section 3.01Personal Benefits. (a)Until the Retirement Date, Executive shall continue to be entitled to receive all fringe benefits, observe all holidays, be eligible for such sick days and personal days as may be established by the Company for its executives, and participate in all plans generally available to executive personnel of the Company, including without limitation, any qualified or non-qualified pension plans, hospital, medical, accident, disability, life insurance, and dental coverages.The Company and Dr. Joyce shall enter into an amendment to his Executive Death Benefit Agreement in the form attached hereto as Exhibit A. (b)As of the date of this Agreement, Executive is entitled to 12 days of unusedvacation in 2007. Executive will be paid for any unused vacation as of the Retirement Date in accordance with Company policy. (c)On or prior to the Retirement Date, the Company will transfer ownership of Executive’s Company provided car to the Executive. (d) Until the Retirement Date, the Company shall pay for suitable housing for the Executive in the Illinois area. 3 (e)Until the Retirement Date, Executive shall be entitled to receive paid transportation to and from Connecticut at such times as Executive shall determine, but not more frequently than one round trip per week and one round trip per holiday. (f)The Company will pay or reimburse Executive for his 2007 tax and financial planning expenses in accordance with the Company’s policies. (g)The Company will pay Executive $15,000 as reimbursement for his legal fees incurred in connection with the negotiation of this Agreement. (h)The Company acknowledges that, in accordance with the terms of the Nalco LLC Employment Agreement Executive’s unvested Class B, C and D units will vest on the Retirement Date. Section 3.02Indemnification.Anything in this Agreement to the contrary notwithstanding, the Company agrees to pay all reasonable costs and expenses incurred by Executive in connection with the enforcement of his rights and entitlements under this Agreement, unless the trier of fact in such matter finds that Executive’s claim was brought or maintained in bad faith or was frivolous. In addition, Executive shall be indemnified and covered by liability insurance on the same terms and conditions as other senior executives of the Company with respect to his service as an employee of the Company and his service to its affiliates and predecessors and with respect to his service on the Board of Directors of the Company. Section 3.03No Other Benefits.Executive acknowledges and agrees that, other than as specifically set forth in this Agreement, upon or following the Retirement Date, Executive is not and will not be due any compensation, including, but not limited to, compensation for unpaid salary (except for amounts unpaid and owing for Executive’s employment prior to the Retirement Date), unpaid bonus or variable compensation or severance benefits of any kind.Except as provided herein, Executive will not be eligible to participate in any of the benefit plans of the Company after the Retirement Date.However, Executive will be entitled to receive benefits that are vested and accrued prior to the Retirement Date pursuant to the Company’s health or welfare or qualified or non-qualified savings, pension or retirement plans.Any participation by Executive in any of the compensation or benefit plans of the Company of any of its affiliates as of and after the Retirement Date shall be subject to and determined in accordance with the terms and conditions of such plans, except as otherwise expressly set forth in this Agreement. Section 3.04Death or Disability.In the event Executive dies or becomes “permanently and totally disabled” (within the meaning of Section 22(c)(3) of the Internal Revenue Code of 1986, as amended) prior to the Retirement Date, then Executive’s employment with the Company shall be deemed to have terminated on the date of his death or the date he becomes permanently and totally disabled.Executive shall be entitled to receive the equity awards pursuant to Section 2.04, notwithstanding his disability.In the event of Executive’s death, in lieu of restricted stock awards not yet granted at the time of death, the Company will pay Executive’s designated beneficiary cash and any previously granted and unvested shares will vest pursuant to Section 2.04(b). 4 ARTICLE IV TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL Section 4.01Termination of Employment for Cause.Prior to the Retirement Date the Company may terminate Executive’s employment for “Cause.”A termination of Executive’s employment by the Company shall be considered to be for “Cause” under this Agreement if the Company Board terminates his employment based upon a determination that Executive has (i) engaged in serious misconduct in connection with the performance of his duties hereunder, (ii) willfully neglected his duties hereunder, or (iii) engaged in criminal conduct or other serious misconduct that is likely to be harmful to the business or reputation of the Company; provided, that if the foregoing actions or inactions on the part of Executive are capable of cure, the Company Board shall give Executive notice of the first occurrence thereof and five business days’ opportunity to cure.In the event Executive’s employment is terminated for Cause, the Company shall have no further obligation to make any payments or awards to Executive under Articles II or III of this Agreement. Section 4.02Change in Control.The consequence of the termination of Executive’s employment after a Change in Control is governed by a separate Change in Control Employment Agreement between the Company and Executive (the “Change in Control Agreement”) dated as of May 10, 2005.The Change of Control Agreement shall terminate on the date Executive ceases to be Chief Executive Officer, unless prior to that date (i) a change of control (as such term is defined in the Change of Control Agreement) has occurred, or (ii) any person has announced or otherwise disclosed in a press release or pursuant to a filing with the Securities and Exchange Commission the intention to pursue a transaction that is reasonably calculated to effect a change of control. Section 4.03Resignation.Executive shall resign from the Company’s Board of Directors and from all other officer or director positions he holds with the Company and its subsidiaries and affiliates on December 30, 2007 or such earlier date as the Board requests.For clarity, the Executive shall continue to be employed by the Company through December 30, 2007.The Executive hereby agrees to execute any and all documentation of such resignations upon request by the Company, but he shall be treated for all purposes as having so resigned as of December 30, 2007, regardless of when or whether he executes any such documentation. Section 4.04Nalco LLC.Executive shall resign immediately as a Member and Director of LLC.Executive shall appoint or elect a Company designated Director and Member of LLC.Executive further agrees not to take any other action with respect to the appointment of directors or admission of additional members to the LLC without the consent of the Company.Executive further agrees to cooperate fully with the Company and LLC to promptly wind up the affairs of, and liquidate LLC. ARTICLE V CONSULTING ARRANGEMENT Section 5.01Term of Retention. 5 (a)The Company will retain Executive, and Executive hereby accepts such retention as a consultant of the Company, upon the terms set forth in this Article
